tcmemo_1995_585 united_states tax_court c richard roose jr and betty b roose petitioners v commissioner of internal revenue respondent docket no filed date john kennedy lynch for petitioners john e budde for respondent memorandum findings_of_fact and opinion cohen judge in a notice sent date respondent determined deficiencies in and additions to petitioners' federal income taxes as follows sec sec sec sec sec additions to tax_year deficiency b b b a b b a dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure -- -- dollar_figure -- -- dollar_figure dollar_figure dollar_figure percent of the interest due on dollar_figure percent of the interest due on dollar_figure percent of the interest due on dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by both parties we must decide whether petitioners are liable for the additions to tax for fraud for and whether petitioners are liable for the additions to tax for substantial_understatement of liability for and and whether the statute_of_limitations bars the assessment of deficiencies and additions to tax for and findings_of_fact petitioners c richard roose mr roose and betty b roose mrs roose resided in middlefield ohio when their petition was filed during the years in issue and at the time of trial petitioners were husband and wife mr roose was a pharmacist at all relevant times mrs roose also attended pharmacy school but did not complete her pharmacy degree as part of their pharmacy school course work petitioners completed a 3-month bookkeeping class directed solely at learning an accounting system for use in a drugstore setting mr roose owned and operated roose drug store the store as a cash_basis sole_proprietorship during the years in issue he worked to hours per week in the store and mrs roose worked to hours per week petitioners shared the accounting and bookkeeping responsibilities of the store the store used a single-entry accounting system known as drug topics created especially for use by drugstores at the end of a typical day mr roose would close out one of the two cash registers in the store the totals from the first register would be entered in the other cash register the second register would then be closed out reflecting all of the day's activities mr roose used the information from this cash register tape to prepare the daily cash report the daily cash report is a form containing various blanks to be filled in with information from the cash register tape various items were represented on the daily cash report including received on account cash paid out and five categories of cash sales mr roose generally recorded all of the sales under cash sales i and the amounts received on account through in-person payments under cash sales ii the received on account blank on the daily cash report form was not utilized after the daily cash report was finished a deposit slip would be completed to reflect the day's transactions and mr roose would usually make the bank deposit the following business_day mr roose also maintained the store's checkbook he recorded deposits on the check stubs and looked at the bank statements mrs roose used the daily cash reports that were prepared by mr roose to complete entries in the drug topics book the drug topics book compiled the daily information into month-by-month income and expense reports mrs roose prepared the drug topics book at the end of each month or shortly thereafter both the daily cash reports and the store's checkbook were used to record expense items in the drug topics book certain deposits not reflected on the daily cash reports appear in the drug topics book entries prepared by mrs roose although mr roose knew that mrs roose relied on the daily cash reports to complete the drug topics book some transactions were omitted from the daily cash reports the store accepted manufacturers' coupons and received rebates in the form of checks from the manufacturers the amount of the coupon rebates was not included in the daily cash report total the amounts received from the coupons were not deposited into the store's business account at middlefield banking co the middlefield account but were instead deposited into various accounts at peoples savings some of which were in the names of petitioners' children the daily cash reports also did not include credit card sales the credit card receipts were deposited into an account at bank one or huntington bank not into the middlefield business account the daily cash reports did not always reflect what petitioners referred to as special deposits special deposits consisted of payments on accounts received from customers or third parties such as insurance_companies through the mail in-person payments on accounts were included in the daily cash report total if one or two checks were received in the mail the payments were rung up on the cash register and were included in the daily cash report total if more than one or two checks were received by mail the checks were totaled using an adding machine a separate deposit slip was completed and the practice varied as to whether a corresponding entry was made in the daily cash report all special deposits were eventually recorded on the checkbook stubs but not at the time that each special deposit was made as examples of the omissions from the daily cash reports during january and date no special deposits were recorded in the daily cash reports or the drug topics book only one special deposit was recorded for date and one special deposit was recorded for date from january through date however customers and third parties were still making payments on their accounts through the mail similar omissions occurred in in date petitioners failed to record six special deposits in date petitioners failed to record eight special deposits petitioners employed theodore w reed reed to prepare their personal income_tax returns and the store's employment_tax returns for and reed was paid dollar_figure per year and was not expected to audit petitioners' books_and_records reed was provided only the drug topics book to use in preparing the returns reed did not receive the check stubs daily cash reports cash register tapes or bank statements although petitioners knew that income omitted from the drug topics book would not be reported on their tax_return petitioners did not inform reed that all coupon redemption receipts and all credit card sales receipts were not reflected in the drug topics book reed was not aware that certain special deposits were not reflected in the drug topics book the internal_revenue_service irs began an examination of petitioners in date during the course of the irs examination petitioners were questioned about their accounting practices including their failure to report coupon rebates as income mr roose explained to the revenue_agent that it was industry practice not to report coupon rebates as income and that he did not report the coupon rebates because he was trying to create a retirement fund the irs also inquired about petitioners' failure to report credit card sales receipts petitioners explained that because they did not consider credit card sales as cash-on-hand they did not enter credit card sales into the cash register or include those amounts as part of the daily cash report total mr roose falsely represented to the revenue_agent that he wrote checks from the bank one account to the middlefield account to transfer funds back to the store the use of the manual accounting system for certain payments on accounts received by mail was also questioned during the examination mr roose told the revenue_agent that the manual system saved time when numerous checks arrived in the mail in the same conversation mr roose stated that the use of the cash registers allowed him to keep accurate records of how much money came in and went out of the store in date the case was referred to the criminal_investigation_division mr roose was indicted for attempted income_tax evasion relating to petitioners' and returns after a trial mr roose was found not guilty opinion sec_6501 generally provides that income_tax must be assessed within years after the filing of a return or the due_date for the return whichever is later sec_6501 provides for an exception to the general period of limitations in the instance of a fraudulent return respondent's burden of showing that respondent comes within the exception to the period of limitations is the same as that which she bears in sustaining the addition_to_tax for fraud under sec_6653 39_tc_988 the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 for and sec_6653 provides for an addition_to_tax equal to percent of the entire underpayment when any part of an underpayment is due to fraud and sec_6653 provides for an addition_to_tax equal to percent of the interest payable under sec_6601 for that portion of the underpayment that is attributable to fraud for sec_6653 provides for an addition_to_tax equal to percent of the underpayment attributable to fraud and sec_6653 provides for an addition_to_tax equal to percent of the interest payable under sec_6601 for that portion attributable to fraud respondent has the burden of proving by clear_and_convincing evidence that some part of an underpayment for each year was due to fraud sec_7454 rule b for and respondent must prove the specific_portion of the underpayment_of_tax attributable to fraud for purposes of sec_6653 for sec_6653 provides determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes is not attributable to fraud respondent's burden with respect to fraudulent intent is met if it is shown that the taxpayer intended to conceal mislead or otherwise prevent the collection of such taxes 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be presumed 55_tc_85 fraud may however be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 petitioners contend that respondent has failed to prove fraud petitioners argue that they maintained adequate_records and provided those records in the form of the drug topics book to reed their accountant for each of the years in issue petitioners attempt to blame reed for their underreporting of income they argue that reed should have asked for supporting documentation such as bank statements for the drug topics book totals petitioners also argue that they did not conceal or attempt to divert cash without recording cash receipts fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including understatement of income inadequate records or implausible or inconsistent explanations of behavior 796_f2d_303 9th cir affg tcmemo_1984_601 the record in this case is replete with clear_and_convincing evidence of petitioners' fraudulent intent petitioners understated their income in each of the years in issue by intentionally failing to report receipts from credit card sales that were deposited in the bank one and huntington bank accounts intentionally failing to report receipts from coupon redemptions that were deposited in various peoples savings accounts and intentionally failing to report numerous special deposits during the years in issue see webb v commissioner supra pincite 70_tc_562 affd without published opinion 621_f2d_439 5th cir although petitioners had each received months of training in the accounting system that they used in the store they failed to utilize the system to keep accurate and adequate_records they deliberately distorted the accounting system by failing to record certain store receipts by providing the distorted records to reed petitioners succeeded in understating their income in each of the years in issue petitioners have made various implausible and false statements mr roose falsely stated to a revenue_agent in the course of the irs examination that he wrote checks from the bank one account to the middlefield account to place the credit card sales receipts back into the business account mr roose also stated during the irs examination that it was an industry practice not to report coupon redemption income and in an attempt to explain his failure to report that he was using these funds to build a retirement account both of these arguments are without merit and moreover indicate a fraudulent intent petitioners' special manual system for depositing payments on accounts received by mail has not been reasonably explained mr roose's explanation that he used the manual system because it saved time is implausible in light of his admission that he used cash registers in the store because they produced accurate records furthermore mrs roose stated that she used only the daily cash reports to complete the drug topics book but could not offer an explanation as to how certain deposits not appearing on the daily cash report appeared in the drug topics book petitioners state that their reliance on reed to prepare their tax returns shows a lack of fraudulent intent for petitioners to prevail on their reliance argument however they must have provided the accountant with full and correct information from which to prepare the returns see morris v commissioner tcmemo_1992_635 affd without published opinion 15_f3d_1079 5th cir merlo v commissioner tcmemo_1987_570 in this case petitioners' alleged reliance on reed does not excuse them from the fraud addition_to_tax petitioners hired reed to prepare their personal income_tax returns and the store's employment_tax returns petitioners did not intend for reed to determine their gross_receipts or their expenses or to audit the store's books as indicated by the amount that petitioners paid reed and mr roose's testimony at trial although petitioners contend that they did not have time to review their returns before they were filed mr roose's testimony at trial suggested that this pattern did not change even after he was indicted for tax_fraud no evidence has been presented to indicate that petitioners' returns did not accurately reflect the information petitioners provided to reed because of petitioners' intentional failure to report credit card sales receipts coupon redemption receipts and certain special deposits and due to no fault of his own reed was without the information necessary to reflect accurately petitioners' income on their tax returns for the years in issue this case is comparable to 67_tc_143 we incorporate the same analysis here the court's statements in estate of temple may be adapted to this case as follows petitioners contend that they being unversed in matters of accounting relied totally upon reed to insure the accuracy of their records and prepare their tax returns petitioners further contend that the resultant understatements are not such as would cause petitioners to be aware that their income was underreported we cannot agree with either contention at the outset we are not impressed with petitioners' attempt to characterize themselves as unknowledgeable businesspeople the record shows that the rooses had their fingers on the pulse of the financial affairs of roose drug store petitioners' conduct was intimately entwined with the inaccurate recording of their business income while a taxpayer's reliance upon his accountant to prepare accurate returns may indicate an absence of fraudulent intent john 31_tc_487 this is true in the first instance only if the accountant has been supplied with all the information necessary to prepare the returns petitioner s argue in this regard that reed had total access to all of petitioners' books_and_records so that even though the drug topics book was inaccurate a thorough professional job of accounting would have uncovered the inaccuracies of course the thorough audit by respondent's agents did discover many omitted and erroneous entries however we cannot conclude on the basis of the record before us that reed was retained to check with petitioners' customers in order to find out whether they made payments to petitioners which were not recorded in the drug topics book or to otherwise doublecheck the drug topics book entries made by mrs roose the evidence points to the contrary id pincite fn ref omitted considering the entire record we conclude that respondent has proven by clear_and_convincing evidence that the entire amount of the underpayments of tax on petitioners' returns for the years in issue was due to fraud the statute_of_limitations therefore does not bar assessment of the deficiencies or the additions to tax for fraud for the years in issue petitioners have presented no evidence or argument regarding the additions to tax under sec_6661 for and the exceptions under sec_6661 regarding substantial_authority for the tax treatment and adequate_disclosure in the return do not apply in this instance therefore respondent's determination will be sustained to reflect the foregoing and concessions of the parties decision will be entered under rule
